Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered. 
Response to arguments
Claims 87, 107 and 108 have been amended. Claims 88, 90, 100, and 105-106 have been cancelled. No claim has been added. Therefore, claims 87, 89, 91-99, 101-104 and 107-110 are pending. 
Claims  87, 89, 91-99, 101-104 and 107-110 are rejected under over   McCann, US pat.No 20100275249 in view of Lindholm, US pat.No 20110191842 in further view of  Thakare US pat.No 20100064135 in further view of Montemurro US pat.No 20120076117.The reasons of obviousness are below.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 87, 89-93, 96, 99, 101-103 and 107-108 are rejected under 35 U.S.C 103 as being unpatentable over McCann, US pat.No 20100275249 in view of Lindholm, US pat.No 20110191842. 
McCann discloses a method in a cellular terminal (See abstract; discover authentication information in a wireless networking environment) comprising: 
detecting a trigger for capability reporting with the cellular terminal, (According to specification par [ 0075   ]; the process comprises receiving from the cellular network a capability request message for authentication capabilities. The receiving of the capability request message may form a capability reporting trigger. See [0047];to allow the wireless terminal 114 to discover layer-2 authentication type information, the AP 104a responds to the capabilities query 602 by communicating a layer-2 authentication type information frame 610 to the wireless terminal 114 via the capabilities response 604.See also McCann [0071 ]; the wireless terminal 114 transmits a probe request (block 1206) via the wireless communication subsystem 1018. In the illustrated example, the probe request is used to query the AP 104a on whether it supports interworking with external networks (e.g., the networks 106a-b, 108a-b, and 110). )
in response to determining the capability reporting required  for the detected trigger (this is for intended use in claim) producing a cellular network authentication capabilities message indicative of cellular network authentication capabilities available for the cellular terminal; (See  [0074-0075 ]; the authentication capabilities response message using the format of the layer-2 authentication type information frame 610. When the wireless terminal 114 receives the authentication capabilities response message (block 1218), the terminal data parser 1006 (FIG. 10) retrieves the AI and AuP identifiers from the received message frame (block 1226). ) 
and  transmitting the cellular network authentication capabilities message to the cellular network, wherein [[the capabilities message is conveyed using a set of bits of an authentication management field in an authentication token]].  (See [0063];the wireless terminal 114 is provided with a security hardware interface 1014 to receive a SIM card (or a USIM card or a NFC secure element) from a wireless service provider. As discussed above, a SIM card may be used as an authentication parameter to authenticate the 
McCann does not appear to explicitly disclose the capabilities message is conveyed using a set of bits of an authentication management field in an authentication token.
However, Lindholm discloses the capabilities message is conveyed using a set of bits of an authentication management field in an authentication token. (See Lindholm [0035] - [0039]; The reply contains an authentication token, generated using K, a random number, an expected response XRESs, which is generated using both K and Kp, and encryption and integrity keys CKs and IKs, which are also generated using both K and Kp. The UE 1 calculates a response RESs, using both K and Kp. The UE also calculates the encryption and integrity keys using K and Kp. )
McCann and Lindholm are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective finling date of the claimed invention to modify the invention of McCann with the teaching of Lindholm to include the token because it would have allowed An ISIM or USIM application on the UICC in the UE 1 is used to check (S5) the authentication token and calculate (S6), based on the received AUTN, an expected MAC, XMAC, a response (RES), and encryption and integrity keys CK/IK. (See Lindholm [0004]) 

Claim 89, the combination of McCann and Lindholm discloses the method of claim 87, comprising receiving from the cellular network a capability request message for cellular network authentication capabilities. (See [0047] and [0071] )
 
Claim 91, the combination of  McCann and Lindholm discloses the method of claim 87, wherein the cellular terminal comprises a secure element. (See Lindholm; [0003-0004] ) 
McCann and Lindholm are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective finling date of the claimed invention to modify the invention of McCann with the teaching of Lindholm to 
 
Claim 92, the combination of  McCann and Lindholm discloses the method of claim 91, wherein the secure element is configured for computation of authentication key management for cellular authentication. (See Lindholm, [0003-0004]) ) 
McCann and Lindholm are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective finling date of the claimed invention to modify the invention of McCann with the teaching of Lindholm to include the token because it would have allowed An ISIM or USIM application on the UICC in the UE 1 is used to check (S5) the authentication token and calculate (S6), based on the received AUTN, an expected MAC, XMAC, a response (RES), and encryption and integrity keys CK/IK. (See Lindholm [0004]) 

Claim 93, the combination of McCann and Lindholm discloses the method of claim 91, wherein the secure element is configured to form content for the capabilities message. (See McCann, [0075] )

Claim 96, the combination of McCann and Lindholm discloses the method of claim 91, wherein the secure element is a software-based entity. (See (See McCann, [0003-0004] )

Claim 99, the combination of McCann and Lindholm discloses the method of claim 87, wherein the capabilities message is contained within another cellular network authentication message that is produced with the cellular terminal for the cellular network. (See McCann, [0072-0074 ])
 



Claim 102, the combination of McCann and Lindholm discloses the method of claim 87, wherein the capabilities message is contained within an authentication response message. (See McCann, [0074] ) 
Claim 103, the combination of McCann and Lindholm discloses the method of claim 87, wherein the cellular terminal is configured to support any one or more of a plurality of cryptographic algorithms for  cellular authentication. (See McCann, [0042] )   
 
Claims 94 -95 and 104, 109 and 110 are rejected under 35 U.S.C 103 as being unpatentable over McCann, US pat.No 20100275249 in view of Lindholm, US pat.No 20110191842 in further view of  Montemurro US pat.No 20120076117.  

Claim 94, the combination of McCann and Lindholm does not appear to explicitly disclose the method of claim 93, wherein the secure element is configured to receive a request for the content for the capabilities message and to responsively produce the content for the capabilities message. 
However, Montemurro discloses wherein the secure element is configured to receive a request for the content for the capabilities message and to responsively produce the content for the capabilities message. ( (See Montemurro,[0036] In some example implementations, after receiving the SSID 212 and the encryption mode status 214 (and the GAS support indicator 216, if applicable), the wireless terminal 114 sends the NETCAP REQUEST 116 to the AP 104a to request network capabilities that are available via the access network A 106a )  )
McCann, Lindholm and Montemurro are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the  effective filing date of the claimed invention to modify the invention of McCann  and Lindholm with the teaching of  Montemurro  to include the secure element because it would have allowed to perform authentication.  

However, Montemurro discloses wherein the secure element is configured to receive an authentication request and to respectively produce the content for the capabilities message. (See Montemurro, [0053]; the wireless terminal 114 is provided with a security hardware interface 514 to receive a SIM card (or a USIM card or a NFC secure element) from a wireless service provider. A SIM card may be used as an authentication parameter to authenticate the wireless terminal 114 for establishing a connection with a WLAN-supported network.)
McCann, Lindholm and Montemurro are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the  effective filing date of the claimed invention to modify the invention of McCann  and Lindholm with the teaching of  Montemurro  to include the secure element because it would have allowed to perform authentication.  

Claim 104,  the combination of McCann and Lindholm does not appear to explicitly disclose the method of claim 103, wherein the cryptographic algorithms is selected from a group consisting of MILENAGE; 128 bit TUAK; and 256 bit TUAK.
However, Montemurro discloses wherein the cryptographic algorithms is selected from a group consisting of MILENAGE; 128 bit TUAK; and 256 bit TUAK.

 (See Montemurro, [0056]; cryptographic)  
McCann, Lindholm and Montemurro are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the  effective filing date of the claimed invention to modify the invention of McCann  and Lindholm with the 

Claim 109, the combination of McCann and Lindholm does not appear to explicitly  disclose the apparatus of claim 107, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: receive from the cellular network a capability request message for the cellular network authentication capabilities, wherein the capability request message comprises an identifier of a cryptographic algorithm used by the cellular network.
However, Montemurro discloses wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to: receive from the cellular network a capability request message for the cellular network authentication capabilities, wherein the capability request message comprises an identifier of a cryptographic algorithm used by the cellular network.  (See Montemurro, [0015], [0028], [0035])
McCann, Lindholm and Montemurro are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the  effective filing date of the claimed invention to modify the invention of McCann  and Lindholm with the teaching of  Montemurro  to include the secure element because it would have allowed to perform authentication.  
 
Claim 110,  the combination of McCann and Lindholm does not appear to explicitly disclose the apparatus of claim 107, wherein the cellular network authentication capabilities message comprises an indication of a cryptography algorithm, wherein the indication of the cryptography algorithm is indicative of the network authentication capabilities available for the cellular terminal.
However, Montemurro discloses wherein the cellular network authentication capabilities message comprises an indication of a cryptography algorithm, wherein the indication of the cryptography algorithm is indicative of the network authentication capabilities available for the cellular terminal.  (See Montemurro, [0015], [0028], [0035]) 
.  
  
Claims 97-98 are rejected under 35 U.S.C 103 as being unpatentable over McCann, US pat.No 20100275249 in view of Lindholm, US pat.No 20110191842 in further view of Thakare US pat.No 20100064135.Claim 97, the combination of  McCann and Lindholm does not appear to explicitly disclose the method of claim 91, wherein the cellular terminal is configured to receive an update command and to responsively update the secure element.
However, Thakare discloses wherein the cellular terminal is configured to receive an update command and to responsively update the secure element. (See Thakare, [0084]; If the authentication capabilities of terminal 30 change from time to time, the authentication capabilities information (AC) is accordingly updated in authentication capabilities memory 78) 
McCann, Lindholm and Thakare are analogous art because they are from the same field of endeavor which authentication capabilities. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  McCann and Lindholm   with the teaching of Thakare to include the types of request  because it would have allowed  to manage access control to closed subscriber group cells in a wireless communication environment. 
Claim 98, the combination of  McCann, Lindholm and Thakare discloses the method of claim 97, wherein the cellular terminal is configured to update the secure element to support an earlier unsupported cellular  authentication algorithm.  (See Thakare, [0084]; If the authentication capabilities of terminal 30 change from time to time, the authentication capabilities information (AC) is accordingly updated in authentication capabilities memory 78)  
 Lindholm and Thakare are analogous art because they are from the same field of endeavor which authentication capabilities. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McCann and Lindholm with the teaching of Thakare to include the update   because it would have allowed  to manage access control to closed subscriber group cells in a wireless communication environment.  
                                                          Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
McCann, US pat.No 20110280228.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Date: 8/10/2021                                                                /JOSNEL JEUDY/                                                                                       Primary Examiner, Art Unit 2438